1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   UNICOLORS, INC.,                       Case No.: 2:19-cv-05989-JAK-GJS

12
                Plaintiff,                  JUDGMENT
13
14        v.                                JS-6: Case Terminated

15
16   SEE PLUS INC., et al.,
17
                Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                          - 1-
1           For good cause appearing, judgment is GRANTED and ENTERED in favor

2    of Unicolors, Inc. and against Dani II, Inc., a New York corporation, individually and

3    d/b/a “KAS New York” (collectively “Dani II”), as follows:

4           1. Statutory damages in the amount of $20,000;

5           2. Attorneys’ fees in the amount of $2,400; and

6           3. Costs in the amount of $500.

7           Thus, the total judgment entered against Dani II is $22,900, subject to a tax

8    and/or interest at the legal rate.

9           IT IS SO ORDERED.

10
11   Dated: December 20, 2019                 ____________________________________
                                              JOHN A. KRONSTADT
12                                            UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                - 2-
